DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Examiner acknowledges the reply filed 07/27/2022. In the reply, replacement drawings and specification were filed. Further, claims 1, 6, 7, 9, 10, 11, 12, 15, 16, 17, 19 and 20 were amended. No claims were newly added. Claims 3, 8, 14, 18,  are canceled. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and all claims depending therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 12, the limitation “a base plate…; and a spring clip shielding device…” constitutes new matter because the written description does not have written support for the base plate and the spring clip shielding device being separate structures. Rather, the written description is clear that the spring clip shielding device comprises a base plate (see, e.g., para [0025] of the instant specification).
For the purpose of examination, the claim will be interpreted to include the base plate as part of a spring clip shielding device. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 12 recites “the tongue” (line 14) which lacks antecedent basis in the claim (i.e., claim 12 previously recited “at least one tongue” [line 4], and so it is not clear what tongue is being referred to in line 14).
Claim 12 recites “the knob” (line 14) which lacks antecedent basis in the claim (i.e., claim 12 previously recited “at least one knob” [lines 4-5], and so it is not clear what knob is being referred to in line 14).
Claim 13 recites “at least one tongue or knob” and it is not clear whether this limitation refers back to the previously recited “tongue” and previously recited “knob”, or an entirely different “at least one tongue or knob”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4-7, 9-13, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable by Vigmed AB (WO/2013/162461, hereinafter “Vigmed”) in view of Knutsson (U.S. Pub. 2013/0030371 A1, hereinafter “Knutsson ‘371”).
Regarding claims 1, 2, 9 and 15, Vigmed discloses a catheter unit for use in an intravenous catheter instrument, said catheter unit comprising:
 a catheter hub 810 (Fig. 4) having an interior cavity including a proximal zone (see annotated Fig. 4, below);
a spring clip needle tip shielding device (i.e., the combination of a fixing arrangement and resilient arms 600; see Figs. 1-2) comprising a base plate (combination of 511 and 549; see Fig. 2) including tongues 540 (Fig. 2) extending proximally at a periphery of the base plate;
a knob 541 (Fig. 2) extending laterally outwards from the base plate located on the spring clip shielding device;
a catheter 820 (Fig. 10) extending distally from the catheter hub, said catheter having a lumen being in flow communication with the interior cavity of the catheter hub (see Fig. 10);
wherein the tongues 540 are positioned to urge the knob radially outward, to provide a snap fit connection at the proximal zone.

    PNG
    media_image1.png
    811
    576
    media_image1.png
    Greyscale

Vigmed AB (WO/2013/162461), Fig. 4, Annotated.

It is noted that Vigmed does not appear to disclose that the interior cavity of the catheter hub includes a cooperation groove located at an end of the proximal zone and on an inside surface of the interior cavity, such that the tongues 540 are positioned to urge the knob radially toward the cooperation groove to provide an engagement (as per claim 2) and a snap fit connection at the proximal zone, and the cooperation groove is positioned within 0.75 mm, or approx. 0.45 mm (as per claims 9 and 15) distally of the proximal end of the proximal zone of the interior cavity of the catheter hub.
Knutsson discloses a catheter hub 200 (Fig. 1) having an interior cavity (into which needle 303 and a spring clip member 100 is inserted) including a proximal zone with a cooperation groove located at an inside surface of the interior cavity at the proximal (see Fig. 1 illustrating the spring clip member 100 in a proximal zone of an interior cavity; the spring clip member 100 has a protuberance 101, shown in Fig. 5, that can engage with a corresponding groove on the catheter hub, as disclosed in para [0047]).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Vigmed to incorporate a cooperation groove located at an end of the proximal zone and on an inside surface of the interior cavity, in order to engage with the knob 541 of the spring clip member, as doing so would have expectedly improved the desirable frictional fit or roughness between the catheter hub and the spring clip member.
Further, Vigmed in view of Knutsson does not appear to disclose that the cooperation groove is positioned within 0.75mm distally of the proximal end of the proximal zone of the interior of the catheter hub (note that this limitation does not place a limit on where the cooperation groove must be located relative to the proximal edge of the catheter hub, since the “proximal end” and “proximal zone” are both broad limitations with no specifically definitions provided in the specification).
However, Vigmed has a catheter hub with a proximal zone and a proximal end of the proximal zone (see Fig. 4, annotated below to show an interpretation of the proximal zone and proximal end thereof). In this embodiment, the knob 541 is shown to be located within the proximal end of the proximal zone , and thus, inherently less than 0.75mm from the proximal end of the proximal zone (i.e., there is little to no distance between the knob and the proximal end of the proximal zone). Attention is also paid to Figs. 2 and Fig. 5B showing that the knob 451 is flush with proximal edge of the tongue 540, and Fig. 5C showing the knob tapering upward from a location flush to the proximal edge of the tongue toward the distal side 502. 
Thus, in each of these instances, Vigmed teaches no distance—or, at most, a very small distance—between the knob 541 and the proximal edge of the hub 810. The knob 541 can thus be considered to be located at the proximal end of the proximal zone of the hub (such that there is no distance between the knob and the proximal end of the proximal zone of the catheter hub).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to position the cooperation groove at the location of the knob 541 in order to improv the desirable frictional fit or roughness between the catheter hub and the spring clip member, as taught in Knutsson . In doing so, the cooperation groove would also be located within 0.75 mm distally of the proximal end of the proximal zone of the interior cavity of the catheter hub, based on the disclosed location of the knob 541 in Vigmed.
Further, Examiner notes that the recited range of locations of the cooperation groove relative to the proximal end of the proximal zone of the interior cavity of the catheter hub does not appear to solve a stated problem or be critical to the invention. Applicant discloses that cooperation groove can be located at 0.5 or 0.45 +/- 0.05mm. Further, as noted above, Applicant has not even numerically defined the boundary of the “proximal zone” or the “proximal end [of the proximal zone]”.  
Regarding claim 4, it is noted that Vigmed in view of Knutsson ’371 does not appear to disclose the depth of the cooperation groove of 0.05 to 0.1 mm. 
However, Knutsson discloses that a height of a knob 101 which fits into the groove is in the range of 0.01 to 0.3 mm.
A skilled artisan would have found it obvious to choose this height for the analogous knob 541 in Vigmed, thus forming the corresponding groove of the same depth, in order to tightly fit the knob into the groove and improve the frictional engagement between the catheter hub and the spring clip member. 
Regarding claim 5, Vigmed does not appear to disclose that the cooperation groove extends radially to form a ring on the inside of the catheter hub.
However, Knutsson discloses that cooperation groove extends radially inwards to form a ring on the inside of the catheter hub (para [0047]; the inner surface of the catheter hub is provided with an annular protuberance as an alternative to the configuration shown in the figures).
Further, Vigmed discloses that multiple knobs 541 are situated circumferentially on the periphery of the base plate of the spring clip member, as illustrated in Fig. 8. Thus, a skilled artisan would have found it obvious at the time of the invention to form the corresponding groove annularly on the inside of the catheter hub so as to enable each the corresponding knobs 541 to fit into the groove, thus improving the frictional fit of the catheter hub and the spring clip member.
Regarding claims 6 and 7, Vigmed discloses a catheter instrument comprising: a catheter unit including a catheter hub and a catheter; 
a spring clip needle tip shielding device (i.e., the combination of a fixing arrangement and resilient arms 600; see Figs. 1-2); 
and a needle unit (combination of needle 700 and needle hub 713; see Fig. 1); 
wherein the spring clip needle tip shielding device includes: 
a base 500 with a hole 522 (Fig. 2) extending therethrough, the base including an extended portion 540 (Fig. 2) having a knob 541 (Fig. 2) extending radially from the extended portion; and 
a pair of resilient arms 600 (Fig. 1) extending at an attachment point at said base, each arm having an inwardly extending hook (not labeled, but clearly shown in Fig. 1, orientation “B” at the distal end of each arm); 
wherein at least one of said resilient arms 600 having a resting state (Fig. 9, illustration “B”), from which the arm 600 may be urged to yield free passage through said hole in an axial direction of said base in a tension state (i.e., each arm 600 may be urged into a tension state shown in Fig. 9, illustration “A”), the other resilient arm being adapted for clamping a needle tip of a needle extending through said hole when the other resilient arm is in said resting state (as shown in Fig. 9, illustration B, the lower arm illustrated in this elevation view shields the needle tip 711 in its resting state); 
wherein said needle unit comprises a needle hub 713 (Fig. 10) and a needle 710 (Fig. 10) with a needle shaft and a needle tip 711 (Fig. 9) extending distally from the needle hub; 
said needle hub being connected to the proximal end of the catheter hub and said needle shaft being arranged in the lumen of the catheter in a ready position of said catheter instrument (as shown in Fig. 10), and said spring clip needle tip shielding device being arranged inside an interior cavity of the catheter hub (also see Fig. 10), and said needle being arranged through said hole with the resilient arm being urged into its tension state by said needle shaft (also see Fig. 10 showing the arms tensioned to allow the needle to extend into the catheter), and a tongue 540 (Fig. 7) is positioned to urge the knob radially toward the interior cavity of the catheter hub (see pg. 9, lines 9-10 disclosing the tongues 540 as being resiliently “striving” toward an expanded state, interpreted to mean resiliently urged radially outwardly toward the inner surface of the catheter hub) to provide a connection at the proximal zone that is located near a proximal end of the interior cavity.
It is noted that Vigmed does not appear to disclose that the interior cavity of the catheter hub is proved with a cooperation groove at a proximal zone of the interior cavity, such that the tongue 540 is positioned to urge the knob radially toward the cooperation groove in order to enable the tongue and knob to cooperate releasably with the groove at the proximal zone (as per claim 7).
Knutsson discloses a catheter hub 200 (Fig. 1) having an interior cavity (into which needle 303 and a spring clip member 100 is inserted) including a proximal zone with a cooperation groove located at an inside surface of the interior cavity at the proximal (see Fig. 1 illustrating the spring clip member 100 in a proximal zone of an interior cavity; the spring clip member 100 has a protuberance 101, shown in Fig. 5, that can engage with a corresponding groove on the catheter hub, as disclosed in para [0047]).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Vigmed to incorporate a cooperation groove located at an end of the proximal zone and on an inside surface of the interior cavity, in order to engage with the knob 541 of the spring clip member, as doing so would have expectedly improved the desirable frictional fit or roughness between the catheter hub and the spring clip member.
Further, Vigmed in view of Knutsson does not appear to disclose that the cooperation groove is positioned within 0.75mm, or about 0.45mm (as per claims 9 and 15) distally of the proximal end of the proximal zone of the interior of the catheter hub (note that this limitation does not place a limit on where the cooperation groove must be located relative to the proximal edge of the catheter hub, since the “proximal end” and “proximal zone” are both broad limitations with no specifically definitions provided in the specification).
However, Vigmed has a catheter hub with a proximal zone and a proximal end of the proximal zone (see Fig. 4, annotated below to show an interpretation of the proximal zone and proximal end thereof). In this embodiment, the knob 541 is shown to be located within the proximal end of the proximal zone , and thus, inherently less than 0.75mm from the proximal end of the proximal zone (i.e., there is little to no distance between the knob and the proximal end of the proximal zone). Attention is also paid to Figs. 2 and Fig. 5B showing that the knob 451 is flush with proximal edge of the tongue 540, and Fig. 5C showing the knob tapering upward from a location flush to the proximal edge of the tongue toward the distal side 502. 

    PNG
    media_image1.png
    811
    576
    media_image1.png
    Greyscale

Vigmed AB (WO/2013/162461), Fig. 4, Annotated.

Thus, in each of these instances, Vigmed teaches no distance—or, at most, a very small distance—between the knob 541 and the proximal edge of the hub 810. The knob 541 can thus be considered to be located at the proximal end of the proximal zone of the hub (such that there is little to no distance between the knob and the proximal end of the proximal zone of the catheter hub).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to position the cooperation groove at the location of the knob 541 in order to improv the desirable frictional fit or roughness between the catheter hub and the spring clip member, as taught in Knutsson. In doing so, the cooperation groove would also be located within 0.75 mm, or approx. 0.45 mm (as per claims 9 and 15), distally of the proximal end of the proximal zone of the interior cavity of the catheter hub, based on the disclosed location of the knob 541 in Vigmed.
Further, Examiner notes that the recited range of locations of the cooperation groove relative to the proximal end of the proximal zone of the interior cavity of the catheter hub does not appear to solve a stated problem or be critical to the invention. Applicant discloses that cooperation groove can be located at 0.5 or 0.45 +/- 0.05mm. Further, as noted above, Applicant has not even numerically defined the boundary of the “proximal zone” or the “proximal end [of the proximal zone]”.  
Regarding claim 10, it is noted that Vigmed in view of Knutsson ’371 does not appear to disclose the depth of the cooperation groove of 0.05 to 0.1 mm. 
However, Knutsson discloses that a height of a knob 101 which fits into the groove is in the range of 0.01 to 0.3 mm.
A skilled artisan would have found it obvious to choose this height for the analogous knob 541 in Vigmed, thus forming the corresponding groove of the same depth, in order to tightly fit the knob into the groove and improve the frictional engagement between the catheter hub and the spring clip member. 
Regarding claim 11, Vigmed does not appear to disclose that the cooperation groove extends radially to form a ring on the inside of the catheter hub.
However, Knutsson discloses that cooperation groove extends radially inwards to form a ring on the inside of the catheter hub (para [0047]; the inner surface of the catheter hub is provided with an annular protuberance as an alternative to the configuration shown in the figures).
Further, Vigmed discloses that multiple knobs 541 are situated circumferentially on the periphery of the base plate of the spring clip member, as illustrated in Fig. 8. Thus, a skilled artisan would have found it obvious at the time of the invention to form the corresponding groove annularly on the inside of the catheter hub so as to enable each the corresponding knobs 541 to fit into the groove, thus improving the frictional fit of the catheter hub and the spring clip member.
Regarding claims 12 and 13, Vigmed discloses a device comprising: 
a base plate 500 (Fig. 1) with a hole 522 (Fig. 2) extending therethrough, the base plate including a tongue 540 (Fig. 2); and
and a spring clip shielding device (interpreted to be a combination of the base plate 500 and pair of resilient arms 600; see Fig. 1) having a first resilient arm, a second resilient arm (i.e., a pair of resilient arms as illustrated in Figs. 1-2), and a knob 541 (Fig. 2), each arm has an inwardly extending hook element located at the end of each arm (not labeled, but clearly shown in Fig. 1, orientation “B” at the distal end of each arm);
at least one of said resilient arms having a resting state, from which it may be urged to yield free passage through said hole in an axial direction of said base plate in a tension state (i.e., each arm 600 may be urged into a tension state shown in Fig. 9, illustration “A”), the other resilient arm being adapted for clamping a needle tip of a needle extending through said hole when the other resilient arm is in said resting state (as shown in Fig. 9, illustration B, the lower arm illustrated in this elevation view shields the needle tip 711 in its resting state);
wherein said spring clip shielding device is configured to be arranged in an interior cavity of a catheter hub (see Fig. 10), and with a needle 700 (Fig. 10) being arranged through said hole with at least one resilient arm being urged into a tension state by a needle shaft (see Fig. 9, illustration “A” showing the needle tensioning the two resilient arms 600),
wherein the interior cavity is provided with a proximal zone and the tongue is positioned to urge the knob 541 radially (see pg. 9, lines 9-10 disclosing the tongues 540 as being resiliently “striving” toward an expanded state, interpreted to mean resiliently urged radially outwardly toward the inner surface of the catheter hub) to provide a connection at the proximal zone that is located near a proximal end of the interior cavity.
It is noted that Vigmed does not appear to disclose that the interior cavity of the catheter hub is proved with a cooperation groove at a proximal zone of the interior cavity, such that the tongue 540 is positioned to urge the knob radially toward the cooperation groove in order to enable the tongue and knob to cooperate releasably with the groove at the proximal zone (as per claim 13).
Knutsson discloses a catheter hub 200 (Fig. 1) having an interior cavity (into which needle 303 and a spring clip member 100 is inserted) including a proximal zone with a cooperation groove located at an inside surface of the interior cavity at the proximal (see Fig. 1 illustrating the spring clip member 100 in a proximal zone of an interior cavity; the spring clip member 100 has a protuberance 101, shown in Fig. 5, that can engage with a corresponding groove on the catheter hub, as disclosed in para [0047]).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Vigmed to incorporate a cooperation groove located at an end of the proximal zone and on an inside surface of the interior cavity, in order to engage with the knob 541 of the spring clip member, as doing so would have expectedly improved the desirable frictional fit or roughness between the catheter hub and the spring clip member.
Regarding claim 16, it is noted that Vigmed in view of Knutsson ’371 does not appear to disclose the depth of the cooperation groove of 0.05 to 0.1 mm. 
However, Knutsson discloses that a height of a knob 101 which fits into the groove is in the range of 0.01 to 0.3 mm.
A skilled artisan would have found it obvious to choose this height for the analogous knob 541 in Vigmed, thus forming the corresponding groove of the same depth, in order to tightly fit the knob into the groove and improve the frictional engagement between the catheter hub and the spring clip member. 
Regarding claim 17, Vigmed does not appear to disclose that the cooperation groove extends radially to form a ring on the inside of the catheter hub.
However, Knutsson discloses that cooperation groove extends radially inwards to form a ring on the inside of the catheter hub (para [0047]; the inner surface of the catheter hub is provided with an annular protuberance as an alternative to the configuration shown in the figures).
Further, Vigmed discloses that multiple knobs 541 are situated circumferentially on the periphery of the base plate of the spring clip member, as illustrated in Fig. 8. Thus, a skilled artisan would have found it obvious at the time of the invention to form the corresponding groove annularly on the inside of the catheter hub so as to enable each the corresponding knobs 541 to fit into the groove, thus improving the frictional fit of the catheter hub and the spring clip member.
Regarding claims 19 and  20, Vigmed discloses that the knob 541 extends outward (i.e., the knob 541 is urged radially toward the inner cavity of the catheter hub, as described above and as disclosed on pg. 9, lines 9-10).

Response to Arguments
Applicant’s arguments with respect to the pending claims, filed 07/23/2021, have been considered.
Applicant’s Declaration under 37 CFR 1.132, filed on the same day (hereinafter “Declaration”) has been considered. The declaration appears to overcome the rejections of claims that specifically recite the location of the cooperation groove relative to what is understood to correspond to the knob on the base plate.
However, a new ground of rejection has been applied, above, for claims that do not recite these specific limitations. Applicant’s arguments based on the previous rejection are moot in view of the new ground of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        11/03/2022